DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021 and 7/7/2021 was filed and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1, similarly claims 7 and 13, and all their dependent claims are allowed. At the time of examination no prior arts was found to teach the following claim language alone or in combination. The follow claim language was not taught or found: “…calculating a first index value related to a 49Attorney Docket No. 15648US01 relationship of a pixel number between a pixel number of the rectangular region including the training target specified by the first annotation data and a pixel number corresponding to the training target specified by the second 5annotation data, the estimation model after the training and the calculated first index value being used in a determination process that determines, based on the calculated first index value and a second index value, whether or not a target that is to be determined and that is 10included in a target image is normal, the second index value being related to a relationship between a pixel number corresponding to a rectangular region specified by an estimation result obtained by using the trained object detection model in an output result and a pixel number 15corresponding to the target specified by an estimation result obtained by using the trained neural network, the output result being output from the estimation model after the training in response to inputting of the target image including the target.” The following are the closest prior art of record:
Saruta et al (US 2020/025047) teaches INFORMATION PROCESSING APPARATUS, INFORMATION PROCESSING METHOD, AND MEDIUM - detecting the determination target. However, the feature amount acquisition unit 203 may acquire an additional feature, and perform category determination for the determination target in consideration of the thus acquired additional feature. For example, if abnormality determination is performed for each frame of a video, difference data between the frames can be used as an additional feature (0105) and detection result using the intrinsic and extrinsic parameters of the image capturing unit 200 that has captured the target image. The conversion unit 6004 can additionally define processing f.sub.4 for converting a feature. For example, as the processing f.sub.4 performed by the conversion unit 6004, an encoder in an auto-encoder can be used. As a practical example, when performing training of a detector and a determiner to be used by the information processing apparatus 20, a feature converter can further be prepared. For example, an auto-encoder that inputs and outputs an intermediate feature used for training of the determiner can be generated by training, and the thus obtained encoder can be used as a feature converter. In this case, using the thus obtained feature converter, the conversion unit 6004 can convert the intermediate feature obtained (0112).
	Cosatto et al (US 2020/0111204) teach ANOMALY DETECTION WITH PREDICTIVE NORMALIZATION - medical anomaly detection system 720 will inspect the anatomy scans to determine if there are any anomalies. Such anomalies can include, e.g., physical signs and symptoms in anatomy and physiology that indicate a medical abnormality including, e.g., a tumor, a blood clot, a broken bone, a dislocation, a fracture, among others. The medical anomaly detection system 720 can determine that an abnormality exists by comparing the scans to a scan that of normal anatomy and physiology. For example, e.g., the medical anomaly detection system 720 can include a machine learning system that is trained with images of medically normal patient anatomy and physiology. By training the system with normal patient scans, the medical anomaly detection system 720 can generate a reconstruction of the anatomy scans that does not contain any abnormality, and compare the reconstructed version with the original scans to identify differences. The locations of the differences will indicate an anomaly in anatomy or physiology. These differences can, therefore, be identified with the medical anomaly detection system 720 (0071).
	Claims 1-18 are allow. No renumber is required. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656